IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-30028
                        Conference Calendar
                         __________________

BENJAMIN SEMIEN, JR.,

                                       Plaintiff-Appellant,

versus

FIRST FEDERAL SAVINGS & LOAN OF
OPELOUSAS,

                                       Defendant-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                for the Western District of Louisiana
                         USDC No. CA-94-2014
                         - - - - - - - - - -
                            March 21, 1995


Before GARWOOD, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Benjamin Semien, Jr., a resident of St. Landry Parish,

Louisiana, filed a complaint alleging that his civil rights had

been violated because the First Federal Savings & Loan of

Opelousas, Louisiana, took his money and refused to cancel his

mortgage.   The district court dismissed the suit as frivolous

under 28 U.S.C. § 1915(d) because the sole defendant, First

Federal Savings & Loan of Opelousas, is not a state actor as


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
                             No. 95-30028
                                  -2-


required under 42 U.S.C. § 1983.     Resident Council of Allen

Parkway Village v. U.S. Dep't of Housing and Urban Dev., 980 F.2d
1043, 1050 (5th Cir.) (to obtain relief under § 1983 a plaintiff

must prove that he was deprived of a right under the Constitution

or laws of the U.S. and that the person depriving him of that

right acted under color of state law), cert. denied, 114 S. Ct.
75 (1993).    The district court also cautioned Semien about filing

frivolous lawsuits.

       On appeal, Semien has not presented anything to show that

this suit has any basis in federal law.      Semien has not asserted

that the savings and loan is a state actor, nor has he asserted

any basis for diversity jurisdiction.       The amount in controversy

is at most $40,000.    Semien is a resident of Louisiana and First

Federal Savings & Loan of Opelousas apparently has its principal

place of business in Louisiana.     See 28 U.S.C. §§ 1332(a) and

(c).    Semien's claim has no basis in law or in fact, and the

district court did not abuse its discretion in dismissing it as

frivolous.    See Denton v. Hernandez, 112 S. Ct. 1728, 1733-34

(1992).    Semien's appeal is without arguable merit and thus,

frivolous.    Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

       Semien is cautioned that if he persists in filing frivolous

actions, the full panoply of sanctions, including contempt of

court, will be brought to bear.

       APPEAL DISMISSED.   5th Cir. R. 42.2.